DETAILED ACTION
1.	This office action is a response to an application filed 09/25/2020 in which claims 1-27 are pending in the application and currently being examined.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-19, drawn to a system for venting a solvent, classified in subclass B05C, subgroup 11/00.
Group II. Claims 20-27, drawn to a method of venting a solvent, classified in subclass B05D, subgroup 3/0272.
The inventions are distinct, each from the other because of the following reasons:

3.	Inventions I and II are related as an apparatus and method of fabricating.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by three distinct apparatus as recited in claims 1-6, 7-12 & 13-19.

If Invention I is elected, an election of species is required. This application contains claims directed to the following patentably distinct species of the claimed invention. 
	I-1, Claims 1-6, drawn to a system for venting a solvent, the system comprising:
and a flow meter, the applicator being configured to apply a coating material to a substrate, a portion of the coating material comprising the solvent, and the flow meter configured to determine an amount of coating material applied to the substrate; 
an oven having an interior volume defining a heating zone, the interior volume receiving the substrate coated with the coating material; 
a vent coupled to the oven, the vent defining a passage between the interior volume and the environment external to the oven; 
a fan in fluid communication with the passage and configured to remove at least a portion of the evaporated solvent from the interior volume; and 
a controller configured to determine a concentration of evaporated solvent present in the interior volume based on the amount of coating material applied to the substrate, the evaporation rate of the solvent, the surface area coated on the substrate, the solvent content of the coating material, and the atmospheric volume of the interior volume.
	I-2, Claims 7-12, drawn to a system for venting a solvent, the system comprising:
a coating assembly defining a chamber, the chamber containing an applicator configured to apply a coating material to a substrate, a portion of the coating material comprising the solvent, and a flow meter configured to determine an amount of coating material applied to the substrate; 
a vent coupled to the coating assembly, the vent defining a passage between the chamber and the environment external to the coating assembly; 
an amount of evaporated solvent present in the chamber; and 
a fan in fluid communication with the passage and configured to remove at least a portion of the evaporated solvent from the chamber.
	I-3, Claims 13-20, drawn to a system for venting a solvent, the system comprising: 
a coating assembly comprising an applicator, the applicator being configured to apply a coating material to a substrate, a portion of the coating material comprising the solvent; 
an oven having an interior volume defining a heating zone, the interior volume receiving the substrate coated with the coating material; 
a vent coupled to the oven, the vent defining a passage between the interior volume and the environment external to the oven; 
a fan in fluid communication with the passage and configured to remove at least a portion of the evaporated solvent from the interior volume; and 
a controller configured to determine a concentration of evaporated solvent present in the interior volume and to operate the fan in response to the determined concentration of evaporated solvent present in the interior volume.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
these species are not obvious variants of each other based on the current record.
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

9.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

10.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

11.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717